                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )      No.    3:14-CR-83-05
                                           )             Judge Phillips
SHEILA D. RICE                             )


                            MEMORANDUM AND ORDER


       Defendant Sheila D. Rice has filed a pro se motion for early termination of

supervised release [Doc. 190]. In support of her motion, defendant states that she attended

a 21-day rehabilitation program, as well as AA-NA and Celebrate Recovery meetings while

on pretrial release. During her period of incarceration, defendant completed the RDAP

program, as well as other life skills programs. Defendant believes she acquired the tools

and skills needed to live a drug-free life and notes that she has been sober for four and one-

half years. Defendant has been employed since her release from prison, she has had her

driver’s license reinstated, and she has purchased her own vehicle. Defendant states that

she now has a relationship with God and she has regained her family’s trust. Defendant

attends church with her family and volunteers with her church’s community outreach.

Defendant also helps care for her grandson when she is not working.

       The record reflects that the defendant pled guilty to one count of conspiracy to

manufacture 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(A). The defendant was sentenced to a term of imprisonment of

57 months, followed by a two (2) year term of supervised release [Doc. 163].
       The United States Probation Office states that the defendant began her term of

federal supervision on February 13, 2018, and will complete her two-year term on February

12, 2020. Thus, she has completed half of her two-year term of supervision. The defendant

is not a career criminal, she is not a sex offender, and she has not engaged in terrorist

activities. The Probation Office further reports that the defendant has resided with her

mother and daughter while on supervision and she has maintained steady employment at

Duncan and Sons. The defendant has had negative drug screens and no known contact

with law enforcement. The Probation Office also reports that defendant has been respectful

in her interactions with the office and she has complied with the terms of supervision.

Thus, the Probation Office does not object to defendant’s motion.             Similarly, the

government does not object to the defendant’s motion.

       After considering the factors set forth 18 U.S.C. § 3553(a), the Court may terminate

a term of supervised release and discharge the defendant after the expiration of one year of

supervised release if the Court “is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After carefully

considering the requirements of the statute, the Court finds the relevant portions of 18

U.S.C. § 3553(a) support an early termination of defendant’s supervised release. In support

of this determination, the Court notes that defendant has completed half of her term of

supervised release, she has maintained steady employment and a stable residence, and she

has been in full compliance with the conditions of her supervision. In addition, her

supervising probation officer and the government do not oppose the request. It appears to

the Court that defendant has rehabilitated herself and she poses no threat to any individual

                                             2
or the community to reoffend. Accordingly, pursuant to 18 U.S.C. § 3583(e)(1), based on

the defendant’s conduct and the interests of justice, defendant’s motion for early

termination of supervised release [Doc. 190] is GRANTED.          Defendant’s term of

supervised release is TERMINATED.

      IT IS SO ORDERED.

                                   s/ Thomas W. Phillips
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          3
